Liddon, J.:
Appellant filed his petition in- the Circuit Court praying that certain assessments for taxation of his property, for the year 1890, by the appellee, be adjudged and declared not lawfully made. The court denied the petition. The petition sets forth various alleged defects and irregularities in the assessment made by the city. The assessments complained of were legalized and confirmed by the act of 1891 (Chapter 4030 laws of Florida).
The brief of counssl for appellant presents but one point for our consideration, or but one reason why -it is claimed that the assessments in question are void and incapable of being validated by the act referred to. It is claimed by appellant, and admitted by appellee, that the act of 1889 (Chapter 3953 laws of Florida), under which the assessments in question were made, does not expressly provide “for a uniform and equal rate of taxation,” nor prescribe “such regulations as shall secure a just valuation of property” for taxation. The act in question is a special one in reference to the city of Jacksonville, and the portion providing for assessments of property for taxation has *569reference only to city taxation. The eleventh section of this act, which is an amendment of a prior act, provides that “all property which is subject to State taxes shall be assessed and listed for taxation, alphabetically for the entire city, without reference to wards. The assessment shall be made by the Comptroller and his assistants, and the valuation of real and personal property shall be subject to be increased or diminished by the council under regulations to be ■made by ordinance.” It is not contended that the taxation sought to be imposed upon the appellant’s property is not, as a matter of fact, based upon “á uniform and equal rate,” and in pursuance of “regulations” which “secure a just valuation of property,” but objection is made that the “uniform and equal rate” is provided and the regulations securing- “a just valuation,” are prescribed by ordinance of the city ■council instead of by an act of the State Legislature. The act last mentioned, which leaves the fixing of the rate and the regulations for valuation of the property to the city ordinances, is asserted to be in conflict with section 1 of 'Article IX of the Constitution of the State, and that there is no power under such Constitution to provide a rate of- taxation or regulations for valuation of property except in the Legislature of ■the State, and that such power can not be delegated to a city council. It is not contended that the Legislature can not validate all irregular and illegal assessments, where there is no constitutional obstacle to such action. The section of the Constitution alluded to is as follows: “The'Legislature shall provide for a uniform and equal rate of taxation, and shall prescribe such regulations as shall secure a just valuation of all property, both real and personal,. excepting such property as may be exempted by law for munici*570pal, educational, literary, scientific, religious or charitable purposes.” The question for our solution is whether the quoted section of the Constitution is applicable only to taxation for State purposes, or whether it is applicable to municipal taxation. The position assumed by appellant practically amounts to the proposition, that the Legislature can not authorize cities and towns to assess and impose taxes for municipal purposes • except under specific provisions made by the Legislature, providing for a uniform and equal rate of taxation, and regulations prescribed by the Legislature securing a just valuation of all property subject to such municipal taxation. Upon reading the whole article of the Constitution in which the quoted section is found,’ we are of the opinion that such section has reference only to State taxation or for State purposes. The portion of the fifth section of the same article, which provides for municipal taxation, reads as follows: “Sec. 5. The Legislature shall authorize the several counties and incorporated cities or towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes, and all property shall be taxed upon the principles established for State taxation. But the cities and incorporated towns shall make their own assessments for municipal purposes upon the property within their limits.” We know that it has been said that all authority upon the subject of taxation, except as restricted by the Constitution, is vested „in the legislative department of the State, and that the levying of taxes by the authorities of a county, city or town for their support, is as much an exercise of the taxing power as when levied directly by the State for its support. The State acts by the municipal governments, and their acts in levying taxes are as much the acts of *571the State as if the State acted by its own officers. Mayor of Mobile vs. Stonewall Ins. Co., 53 Ala. 570, text 582. The proposition announced by the Alabama court may be correct upon general principles, but our Constitution, we think, makes a clear distinction between State and municipal taxation. Or, admitting that all taxation is imposed by the State, that imp'osed for State purposes in State taxation, and that imposed by the State, through municipal authorities, for municipal purposes is municipal taxation, and the Constitution recognizes a distinction between the two classes of taxation. If there is no difference between them, why should the framers of the Constitution have provided in section five, supra, that in the exercise of the power of taxation which might be conferred upon municipal corporations by the Legislature, ‘ ‘all property shall be taxed upon the principles established for State taxation” In our opinion “the principles established for State taxation,” referred to in this section, are those of uniformity, equality and a just valuation of all taxable property as “established” in section 1 of the same article quoted above. This view is made clearer by reference to the latter clause of the quoted portion of the same section: “But the cities and incorporated towns shall make their own assessments for municipal purposes upon the property within their limits.” Undoubtedly if it could be shown that neither by statute nor by ordinance of the city, had any provision been made for ‘ ‘a uniform and equal rate of taxation,” or for securing “a just valuation of all property” subject to taxation, then the principles established for State taxation, requiring provision to be made for uniformity, equality and just valuation would have been violated, and the assessment would be void. The requirements of the *572Constitution as to municipal taxation is only that “all property shall be taxed upon the principles established for State taxation.” A principle is one thing, and the form or manner of the practical application of the principle is another. So that the great principles are preserved, we see no constitutional objection to their practical application in one form to State taxation, and in another form to taxation for municipal purposes. An act of the Legislature may be necessary for one, while a city ordinance may be sufficient for the other. It not being shown that the great indispensable prerequisites of uniformity, equality and just valuation have not been provided for in the assessments upon the appellant’s property, we can not see that the Constitution has been invaded by reason of the practical application of the essential principles by the city council, instead of by the Legislature of the State. It is clearly within the power of the Legislature to authorize a municipal corporation to assess and impose taxes, but such power must be exercised by such corporation in such manner as not to conflict with constitutional principles.
There is no error in the record. The judgment of the Circuit Court is affirmed.
Mabby, C. J., concurring in the affirmance of the judgment:
The special point insisted on in this case is, that the city of Jacksonville was not authorized under section 11 of Chapter 3953, laws of 1889, which was an amendment of section 1 of the charter act of the city passed in 1887, to levy and assess taxes upon property of the appellant situated in said city. The amendment made *573in 1889 provides that “all property which is subject to State taxes shall be assessed and listed for taxation, alphabetically for the entire city, without reference to wards. The assessment shall be made by the Comptroller and his associates, and the valuation of real and personal property shall be subject to be increased or diminished by the council under regulations to be made by ordinance. Privileges may be licensed and taxed by city ordinances. The council may provide for licensing the keeping of dogs, and for the destruction of dogs, the owner or keeper whereof shall not comply with regulations prescribed by the council in respect thereto, and for the punishment of persons violating ordinances on the subject. All the duties now devolving upon the recorder in reference to the levy and assessment of taxes shall devolve upon and be performed by the Comptroller.”
The assessment in question took place under said amendment. The contention here for the appellant is based upon the view that under section 1 of Article IX of the Constitution, it was the duty of the legislature to prescribe in the act conferring authority upon the city to assess taxes, regulations that would secure a just valuation of all property as well as a uniform and equal rate of taxation, and it can not be left to the municipal authorities to secure them by such ordinances as they may ordain. I believe that the limitations contained in section 1 of Article IX of the Constitution, as. to the uniformity and equality of the rate of taxation, and the regulations to secure a just valuation of all property, apply to taxation for county or municipal purposes, as well as to taxation for State purposos. The further limitations contained in the fifth section of Article IX, confining taxation by counties or incorporated municipalities to county or municipal pur*574poses respectively, and that incorporated cities and towns shall make their own assessments, do not remove or in any way interfere with the requirement as to uniformity and equality of taxation and the regulations to secure a just valuation of property contained in the first section of Article IX.
In the case before us it is not contended here that the assessment made by the city of Jacksonville under ordinances passed after the adoption in 1889 of thé amendment of the city charter, are not in fact just, or were not made under regulations adopted by ordinances that in fact secure a just valuation of all property subject to taxation in the city.
The Legislature in 1891 (Chapter 4039) passed an act to legalize the assessments and levies mgde by the city of Jacksonville for the years 1887,1888, 1889 and 1890. The assessments in question are embraced within those mentioned in this act. The Legislature could, of course, authorize the assessment and levy of taxes by the city and prescribe the regulations as to the uniformity and equality of taxation and just valuation of property, and this having been done by the city under ordinances passed after the amendment of the charter, it was competent for the Legislature to legalize such assessments, if any irregularity existed as to the making of them. The case comes, I think, within the principle of the decision in city of Jacksonville vs. Bassnett, 20 Fla. 525.
Without expressing an opinion as to the sufficiency of the legalization in the amendment to the charter to ■ authorize the ordinances in the first place, I discover no defect in the legislative power to ratify or legalize such assessments.